Per Curiam.

This cause is before the court upon respondent Yirgil Swartzlander’s reply to an order of the court requiring him to show cause why he should not be adjudged in contempt for failing to comply with the order in mandamus issued by this court in State, ex rel. Board of Tax Appeals, v. Smith on September 22, 1976 (47 Ohio St. 2d 267).
At the time relator filed the motion for an order to show cause, it was alleged that respondent Swartzlander had failed to comply with this court’s order “in that he willfully refused to collect the ten (10) percent penalty imposed by law on the second half installment of 1975 real property taxes for Sandusky County, Ohio, for the tax year 1975.”
The record shows that the Board of Tax Appeals, upon an application for remission of unpaid tax penalties submitted to the board on October 6, 1976, ordered remission of all unpaid penalties on all real property in Sandusky County for the tax year 1975 which accrued on or before October 14,1976.
Although, technically, respondent’s failure to collect the penalties prior to issuance of the board’s order of remission may have constituted, contempt of this court’s order in mandamus, it is our conclusion that the action of the board in remitting the penalties renders the issue moot. Therefore, this matter is dismissed.

Judgment accordingly.

O’Neill, C. J., Herbert, CelebRezze, W. Bbowst, P. Brown, Sweeney and Locher, JJ., concur.